Citation Nr: 0839430	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to December 
1952 and from April 1953 to April 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The first documented evidence of hearing loss was in 2003, 
almost 50 years after the veteran's separation from active 
duty, and even if the Board assumes for the sake of argument 
that he has sufficient hearing loss to be considered an 
actual disability by VA standards, there still is no medical 
nexus evidence etiologically linking his hearing loss to his 
military service - including to any acoustic trauma he may 
have sustained.  


CONCLUSION OF LAW

The veteran does not have bilateral hearing loss due to 
disease or injury incurred in or aggravated by his military 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 
1112, 1113 (West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in June 2006 and November 2007, the first of 
which was sent prior to the initial adjudication of his claim 
in October 2006.  The letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  These letters also addressed the potential 
downstream disability rating and effective date elements of 
his claim, if ultimately granted, as required by Dingess, 
supra.  And since providing the additional notice in November 
2007, the RO has gone back and readjudicated his claim in the 
February 2008 SSOC, including considering any additional 
evidence received in response to that additional notice.  So 
his claim has been reconsidered since providing all necessary 
VCAA notice, thereby effectively curing the timing defect in 
the provision of this notice.  See Mayfield IV and Prickett, 
supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all VA and 
private medical records that he and his representative 
identified.  A VA medical opinion is not required to 
determine whether the veteran has a bilateral hearing loss 
disability according to VA standards, and if so, whether it 
is due to acoustic trauma coincident with his military 
service, as the standards of the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), have not been met. 



In McLendon, the Court held that VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, there is no confirmed evidence of a current 
hearing loss disability according to VA standards (i.e., the 
requirements of 38 C.F.R. § 3.385).  And although VA 
treatment records indicate the veteran wears hearing aids due 
to bilateral sensorineural hearing loss, this was first 
documented in 2003, almost 50 years after his active duty 
military service ended.  Moreover, none of the medical 
evidence on file suggests his current bilateral hearing loss 
is attributable to his military service.  There is only his 
unsubstantiated lay allegation of this correlation, which is 
insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
second and third prongs of the McLendon test have not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran claims that he developed bilateral hearing loss 
as a result of excessive noise exposure in service.  In 
particular, he maintains that he flew over 25 missions in an 
RB 26 as a cameraman - without hearing protection.  His 
service personnel records confirm that he worked as a camera 
repairman at Shaw Air Force Base.  But that notwithstanding, 
after carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against his claim, so it 
must be denied. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  So while the veteran may 
have some degree of hearing loss, he must have a certain 
level of hearing loss for it to be considered a "disability" 
by VA standards.



The veteran need not, however, have had this level of hearing 
loss in service, only currently, and service connection is 
possible if the current hearing loss disability can be 
adequately linked to service.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  That is to say, service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Here, none of the veteran's service medical records (SMRs) 
makes any reference to hearing loss - either by complaint or 
objective clinical finding (diagnosis, etc.).  Of particular 
relevance, a discharge examination report notes that both 
whispered- and spoken-voice tests were 15/15, bilaterally, 
meaning he had normal hearing.  In the absence of any hearing 
loss in service, his service medical records provide highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

There also was no objective clinical indication of 
sensorineural hearing loss, certainly not to a level of at 
least 10-percent disabling, within the one-year presumptive 
period following the veteran's discharge from service.  So 
the Board may not alternatively presume his hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307,3.309.

Indeed, the only reference to hearing loss in this case is in 
VA outpatient treatment records dated far more recently - 
from 2003 to 2007, several of which list a diagnosis of 
sensorineural hearing loss, not otherwise specified.  In 
particular, an April 2006 report notes normal hearing through 
1000 Hz, bilaterally, and mild to moderately severe hearing 
loss from 1500 Hz to 8000 Hz bilaterally.  It was also noted 
the veteran had good speech discrimination in his left ear 
and fair speech discrimination in his right ear.  The Board 
points out, however, that the record does not contain an 
audiological evaluation confirming he actually has a 
hearing loss disability according to VA standards.  38 C.F.R. 
§ 3.385.  

The unfortunate consequence is that, since there is no 
medical evidence of a current hearing loss disability 
according to the exacting standards listed in § 3.385, the 
veteran's claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

But even assuming for the sake of argument that the VA 
treatment records establish the essential element of a 
current hearing loss disability according to VA standards 
(keeping in mind the veteran's hearing loss was described as 
moderately severe in some of the relevant frequencies), the 
fact remains that none of these records includes a medical 
opinion of a nexus between his current hearing loss and his 
period of military service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Moreover, the 50-year lapse between 
his separation from active duty and the first documented 
evidence of hearing loss provides highly probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability)



While the veteran may well believe that he has a hearing loss 
disability related to noise exposure in service, as a layman 
without medical expertise, he simply is not qualified to 
render a probative medical opinion concerning the presence or 
cause of a hearing loss disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms (e.g., difficulty hearing) he may have personally 
experienced during and since service, but not whether his 
hearing loss is severe enough to meet the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385 and, even if 
it does, whether his hearing loss is traceable back to his 
military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hearing loss.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


